LEVY, J.,
concurring.
[¶ 62] I join in Part I of Justice Clifford’s opinion because I conclude that the language of 21-A M.R.S. § 903-A(l) (2005) is ambiguous and, for the jurisprudential reasons he addresses, should be construed as embodying two deadlines, one statutory and the other constitutional. The failure to satisfy the statutory deadline associated with section 903-A(l)’s one-year circulation period subjects the petition to section 903-A(2)’s prohibition on circulation outside the one-year period, but the final deadline for filing the petition is the next occurring constitutional deadline in accordance with article IV, part third, section 18(1) of the Maine Constitution.
[¶ 63] With this construction of section 903-A, Adams’s petition was timely because it was circulated within the statutori*950ly-defined one-year circulation period and it was filed on or before the next occurring constitutional deadline. I therefore conclude that the Secretary’s decision should be affirmed, and that we need not reach the question of whether the “completed within one year of the date of issuance” language of section 903-A(l) is directory or mandatory.
[¶ 64] Turning to the constitutional issue, the Constitution does not intend the citizens’ initiative process to be boundless. It authorizes the Legislature in article IV, part third, section 22 to establish “procedures for [the] determination of the validity of written petitions.” Because the Legislature’s adoption of reasonable procedures designed to ensure the validity of petitions is an explicit part of the constitutional scheme, the enactment of a defined circulation period is not inconsistent with that scheme if the period does not abridge the citizens’ initiative right in any substantial way. The Court’s interpretation of the Constitution as precluding a one-year circulation period should not prevent the Legislature from adopting a circulation period that is of sufficient length to assure that once the petition process is initiated, the citizens have the ability to control whether the petition will be considered by the next occurring first regular session or second regular session of the Legislature.